Title: To George Washington from Humphrey Knight, 2 September 1758
From: Knight, Humphrey
To: Washington, George



Sir
Mount Vernon: Sepbr the 2d 1758

I Receivd yours and I am very sorry you have not Receid all the Letters I have sent, I can Evedently make it apear that I have wrote Six and Lodgd to be carried up to you but finding some has miscarried I shall write the oftner for the futer I must Needs think you want to hear from your Estate often Especialy this year as Mr John washington is Absent, but I hope all things will be taken cair of that your Honr was pleasd to Interest me with, as to our crop I beleive we have as good as any in the County our corn is Exceeding good according to the Drouth of the summer and I Dont See a better crop of Tobco any where then we have got we have not housd above a room yet, but shall cut very fast now, we have about 50 thousand that will soon be In the house the others a smaller Size but I hope will be good Yesterday we had a very fine rain which has set the mill to work again She has lain IDle cheiff of the Sumer but I hope will wont water no more this fall, I hope we shall make a hhd a shear if the fall turns out favourable our negros has bin very Sickley but lost none 2 or 3 is Sick now but I hope soon will got out our stock is all well we have raisd Eight Calves this Summer which is all we had Dropt, As to the oats I think we shall make 300 bushels and I hope more I believe theyr the best sort, As to the Carpentrs, I have minded em all I posably could, and has whipt em when I could see a fault old Kit is a very poor hand at any thing, the great house has took a vast Deal of Sawing

work besides a vast Deal of other work which the Carprs Did, puling Down the old works and Raising the new which was a long time about and pulling the nails out of the Shingles making Scaffeild for the workmen as to puling Down the old plastering and leaths out of the rooms I made the home house people Do and all other work as they could, the Carptrs has repaird some old Tobco houses at muddy hole and mended the mill house Set up Some hhds and built a new Quartr at muddy hole, which I wrote to you before to A Quint Your Ho[no]r the misfortune we had in loosing the Quartr by fier the Scantlin for the great house is all got out of white oak which made it a bundance the Teadiousr to get, Searching the woods to get all white oak[.] this Day we Counted the Sheep their is 65 old Sheep and 48 Lambs I beleive no Mistake The Carpentrs now is geting leaths to leath the great house and has got a great part of them they are to leath it Mr Pattason Tells me he will see it is well Dun, and hurry em about it we Shall keep no more about it then Needful I have taken other work for em to Do when that is Dun, As to the wheat our one people has thrasht it out and Safe headed in hhd their is 45 bushels of old wheat the Rest went in Colo. Carlyle’s Sloop which was 168 bushels which I wrote to you before as to the new wheat we Sewd but 5 bushels which has made but 20 bushels the old field ground will not bring wheat worth while Sewing I have 70 thousand Tobco hills which we tended Last year at muddy hole and this year I have put it in Corn and it is very fine Corn I gave it a good Distance on purpose to Sew it in Wheat I purpose Soon to Sew it, it will bring as good wheat as the ground in fredrick the Drouth has bin so Despart it was not posable to plow the old fields in time for wheat besides it is Useless to Sew mean ground Sir I hope Your opinion will agree with mine in that affair I shall wait some time hoping for your answer Mr Grymess Vessell first and last had Nine hhd of Tobco of Yours from hunting Creek wairhouse I have got in all the Rents I can and has paid Moxleys order that was in the hands of Mr piper and taken in the order, I have paid the leavies and Other Small Accts which I was oblidgd to pay I hope no Extravagant Charges I shall Receive all the money I can for you and take cair of it after I Riceive it I Cant posable now Draw of the acct of my Receiving and paying for you, but I will Imeadiatly Draw it of and enclose it in a letter

and Send it up I shall Drive on making the Meadow we begun last Fall but I am ⟨scard⟩ it wont stand. I am Sir Your Most Hble Servant to Comnd

Humphrey Knight


Will gates & nathan Willamson is Designd to move of your land.

